Exhibit Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA AMEX: SA For Immediate Release October 9, 2008 Seabridge Gold Agrees to Sell Noche Buena to Fresnillo/Newmont Joint Venture Proceeds to Fund Feasibility Work on KSM and Courageous Lake Projects Toronto, Canada – Seabridge Gold announced today that it has signed a letter of intent to sell its 100% owned Noche Buena project in Sonora, Mexico to Minera Penmont, S. de R.L. de C.V., a joint venture between Fresnillo plc. and Newmont USA Limited, a wholly owned subsidiary of Newmont Mining Corporation. Terms of the sale are US$25 million in cash at closing, a further US$5 million upon commencement of commercial production from Noche Buena and a 1.5% net smelter royalty payable on all production sold for US$800 per ounce of gold or greater. The transaction is subject to completion of definitive closing documentation and normal closing conditions, which are expected to be completed within the next two months. Seabridge President and CEO Rudi Fronk said that the cash proceeds will enable the company to advance its core projects – KSM and Courageous Lake – towards feasibility without share dilution. “We will be looking to make other sales of non-core assets in the months ahead,” he said. J.P.
